Yeager, J.,
dissenting.
I respectfully dissent from the majority opinion which vacates the one originally adopted and appearing 'in 142 Neb. 383, 6 N. W. (2d) 365, for the reason, first, that the ultimate decision is erroneous, and, second, it fails to comprehend the true procedure and the true office and function of proceedings in error from an 'inferior tribunal to the district court.
The opinion involves factual considerations which can properly be determined only on exceptions taken in the inferior tribunal. There is an entire absence of exceptions.
The opinion treats the petition in error as a pleading in the ordinary sense, whereas its office is but to call attention to errors of the inferior tribunal, and in this case only errors of law are properly for consideration since no exceptions were preserved.